331 F.2d 592
B & M LEASING CORP., as owner of Douglas DC-3 Aircraft, et al., Appellants,v.UNITED STATES of America, Appellee.
No. 20899.
United States Court of Appeals Fifth Circuit.
May 5, 1964.
Rehearing Denied June 18, 1964.

Ray Sandstrom and Sandstrom & Hodge, Fort Lauderdale, Fla., for appellants.
Lloyd G. Bates, Jr., Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before RIVES and JONES, Circuit Judges and BOOTLE, District Judge.
PER CURIAM.


1
The United States brought a libel against a Douglas DC-3 aircraft, and its owners, under 49 U.S.C.A. § 1473, to recover penalties prescribed by 49 U.S.C.A. § 1471(a) for alleged violations of 49 U. S.C.A. § 1430(a) and regulations issued thereunder. Specifically, the United States charged that the owners of the aircraft operated it or caused it to be operated in carrying passengers for compensation or hire without a commercial operator certificate issued by the Administrator of the Federal Aviation Agency as required by Section 45.2 of the Civil Air Regulations, 14 C.F.R. § 45.2; and without having a second pilot on board the aircraft as required by Section 42.41(c) of the Civil Air Regulations, 14 C.F.R. 42.41(c).


2
The owners of the aircraft asserted that they had not operated the aircraft in carrying passengers for compensation or hire, but had leased it, and hence were not required to have certificates and were not responsible for the absence of a second pilot. The United States contended and the district court tacitly found that the leases were sham and did not correctly state the true relationship of the parties. A judgment was entered against the owners for statutory penalties from which this appeal has been taken.


3
It does not appear that the district court misconstrued or misapplied the law. Nor does it appear that the fact findings of the court are clearly erroneous. No purpose would be served by a recital of the evidence.

The judgment of the district court is

4
Affirmed.